DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Oct. 18, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 18, 2022, has been entered.
Claim Status
The status of claims is as follows:
Claims 8-20 remain pending and examined with Claims 8 and 15 in independent form.
Claims 8 and 15 are presently amended. 
Claims 1–7 were previously cancelled. 
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 31, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to correctly reflect the status identifier is appreciated and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Apr. 18, 2022. The objection to Claims 1–7 is withdrawn. 

Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the amendment to independent claims to recite “assessing the requirement for a borrow [sic] to need a cosigner” “overcomes the Examiner’s rejection under 35 U.S.C. 101.” Applicant’s Reply at *7. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. On the merits, the amended imitation merely forms part of the abstract idea exception. A practical application or inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05. The computer is used as a tool. MPEP § 2106.05(f).
35 U.S.C. § 103 Argument
Applicant argues the amendment overcomes the art of record because the amended imitation is “not shown in the cited references. Applicant’s Reply at *8. Examiner respectfully disagrees. Prior art Schnall discloses said amended limitation. See at least ¶ [0024], “Loan processing module 216 may include all of the necessary data processing tasks associated with loans and other debt instruments. These tasks include gathering information on loan recipients such as creditworthiness, determining maximum-qualified loan amounts based on creditworthiness, tracking payment of loans, and identifying loans made with a guarantee of payment by a guarantor. … Preferably, at least one table in loan database 220 will also indicate whether a loan has [to] be co-signed and guaranteed by a guarantor.”)

Claim Objections
Claims 8–20 are objected to because of the following informalities. Appropriate correction is required.
Claims 8 and 15: It is believed that “borrow” in the amended limitations of Claims 8  and 15 is “borrower” to correct a typographical error.
Claims 8 and 15: It is believed that “program instructions to send a first incentive gift to a cosigner associated with the set of loans” identified in Limitation F below is “the program instructions ing a first incentive gift to a cosigner associated with the set of loans” to correct a grammatical error.
Claims 8–20: It is believed that “wherein the processor and program instructions” is “wherein the processor and the program instructions.” Similar examples where it is believed that “program instructions” are “the program instructions” are rampant throughout the dependent claims and also objected to for this reason.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 8–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
Step 1: Claims 8–20 are directed to a statutory category. Claims 8–14 recite “a computer program product” and are therefore, directed to the statutory category of “an article of manufacture.” Claims 15–20 recite “a computer system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim
 	Claim 15 is representative [“Rep. Claim 15”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
15. A computer system comprising: 

[A] one or more computer processors; 

[B] one or more computer readable storage media; and 

[C] one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 

[D] program instructions to determine a set of borrowers that have paid a corresponding set of loans in full; and 

[E] assessing the requirement for a borrow [sic] to need a cosigner; and

[F] in response to determining the set of borrowers that have paid the corresponding set of loans in full, program instructions to send a first incentive gift to a cosigner associated with the set of loans.

[G] wherein the processor and program instructions analyze loan status with respect to the set of borrowers to determine the sending of the first incentive; and

[H] wherein the program is configured to automatically communicate with the cosigner and incentivize the cosigner to encourage the borrower to pay.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 15 recites “determine a set of borrowers that have paid a corresponding set of loans in full” in Limitation D; and “in response to determining the set of borrowers that have paid the corresponding set of loans in full, … send a first incentive gift to a cosigner associated with the set of loans” in Limitation F, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). Limitations E, G, & H are the required steps to perform the “send a first incentive gift to a cosigner associated with the set of loans” and thus, also recite the same exception. Id. 
The same limitations, Limitations D, E, F, G, & H also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim under BRI encompasses a person looking loan data, and forming a simple mental judgment about whether the loan is paid in full (Limitation D); thinking about whether the borrower needs a cosigner (Limitation E), mailing an incentive gift to a cosigner upon the conditions of Limitations D & E, who would be identified on the loan documents (Limitations F & G); and verbally communicating with the cosigner over the phone to explain the incentives for paying (Limitation H). If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. The additional elements are limited to the computer components and indicated in bold. The additional elements are: one or more computer processors; one or more computer readable storage media; program instructions; and one or more computer readable storage media.
Regarding the one or more computer processors (Limitation A); one or more computer readable storage media (Limitations B & C); and program instructions (Limitations C), Applicant’s Specification does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computer/computer components. E.g., Spec. ¶¶ [0021] (generic computer), [0037] (generic processor), [0039] (generic media storing instruction), [0045] (generic storage media). Limitation C describes the medium storing program instructions with implied communications between the media and processor, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Limitation C further describes the processor, instructions, and media performing the steps of the claimed invention. This takes generic hardware and describe the functions of receiving, storing, and sending data (instructions) between the processor and media, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations D, E, F, G, H describe the processor, storage media, and instructions, performing the steps of the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
“Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. MPEP § 2106.05(a) (citation omitted). “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” Id. (citation omitted). As explained supra, the pending claims can be performed without the aid of a computer. Accordingly, the pending claims do not improve computer technology.
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 15 is directed to an abstract idea. Rep. Claim 15 is not substantially different than Independent Claim 8 and includes all the limitations of Rep. Claim 1 and no additional limitations. Therefore, Independent Claim 8 is also directed to the same abstract idea. 
The claims do not provide an inventive concept.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.


Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

 The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0051] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 1 does not provide an inventive concept. Rep. Claim 15 is not substantially different than Independent Claim 8 and includes all the limitations of Rep. Claim 15 and no additional limitations. Therefore, Independent Claim 8 also does not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 9 and 16 all recite “wherein” clauses that further limit the abstract idea and no additional limitations. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I). Alternatively, “transfer a predetermined amount of funds” (transmit data) merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claims 10 and 17 all recite “determining a number of borrowers associated with a cosigner is greater than a threshold” and if the threshold is exceeded, “sending a second incentive gift to the cosigner.” These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a person looking loan data, forming a simple judgment about whether the number of borrowers is greater than a threshold, and mailing an incentive gift to a cosigner, who would be identified on the loan documents. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f). The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 11, 12, 18, and 19 all recite “wherein” clauses that further limit the abstract idea and no additional elements. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 13 and 20 all recite “receiving a request from a borrower”; “determining a number of fully paid loans … is greater than a loan threshold value”; and “transferring funds.” These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language of Rep. Claim 15, the claim encompasses a borrower verbally making a request that is received a person, the person forming a simple judgment about whether the “number of fully paid loans … is greater than a loan threshold value” and “without requiring he cosigner to sign for the loan,” and mailing a check to a borrower. For the same reason as explained in response to Dependent Claims 10 and 17, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Dependent Claim 14 recites “sending a second incentive gift to the cosigner” under a certain condition. These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language of Rep. Claim 15, the claim encompasses a person looking loan data, forming a simple judgment about whether the borrower has paid the requested loan in full, and mailing a second incentive gift to a cosigner, who would be identified on the loan documents. For the same reason as explained in response to Dependent Claims 10 and 17, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion
Claims 8–20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 15 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Pat. No. 2014/0249992) [“Schmidt”], and further in view of Schnall (U.S. Pat. Pub. No. 2002/0116322) [“Schnall”].

Regarding Claim 8, Schmidt discloses 
A computer program product comprising: 
(Abstract)
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
(See at least ¶¶ [0004], [0122].)

program instructions to determine a set of borrowers that have paid a corresponding set of loans in full; 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the a purpose or function of the thing being claimed, which is “program instructions.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt discloses said italicized limitation. 
See at least Fig. 5, step 502, “Determine which mortgage accounts satisfy conditions for collateral maturity.” “At step 502, the system 100 selects which mortgage accounts satisfy conditions for collateral maturity.” ¶ [0112]. Conditions for collateral maturity may be tied to the duration of the mortgage. ¶ [0041]; ¶ [0089]. Thus, a mortgage loan must be paid in full before the collateral maturity payout condition is met, which is “determining a set of borrowers have paid a corresponding set of loans in full.”)

[…] 

in response to determining the set of borrowers that have paid the corresponding set of loans in full, program instructions to send a first incentive gift to a cosigner associated with the set of loans; 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the a purpose or function of the thing being claimed, which is “program instructions.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt discloses said italicized limitation.
Examiner interprets an incentive gift as a “discretionary act on behalf of the lender” See at least Fig. 5, steps 504 & 506 and associated text ¶¶ [0113] & [0114], where for those mortgage accounts that satisfy collateral maturity at the completion of the mortgage, collateral is released and returned to the guarantor. Releasing collateral to the grantor includes accrued interest and principle when the account type is a particular type, at the discretion of the lender or other discretionary benefits paid. Fig. 5, step, 506, ¶ [0055] (other discretionary benefits paid). ¶ [0100] (“A potential advantage … is the increased motivation and comfort in providing collateral.”) A guarantor (cosigner) may guarantee more than one loan, and more than one borrower is determined, ¶¶ [0006], [0035], [0037].)

wherein the processor and program instructions analyze loan status with respect to the set of borrowers to determine the sending of the first incentive; and 
(Examiner interprets the italicized portion of the limitation as intended use because it describes the a purpose or function of the thing being claimed, which is “analyze loan status with respect to the set of borrowers.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt discloses said italicized limitation. 
See at least Fig. 13 and associated text ¶ [0085], “a collateral report may be generated to provide information related to the guarantor mortgage. This information may include, but is not limited to, the current loan-to-value of the mortgage, whether any default events have occurred, the eligibility of collateral for release and the value of collateral if it is held in an investment, the current status of the collateral (e.g. a security interest is still in force and not released).” Examiner interprets an incentive as a “discretionary act on behalf of the lender.” See at least Fig. 5, steps 504 & 506 and associated text ¶¶ [0113] & [0114], where collateral is released and returned to the guarantor that may include interest. Interest is an incentive that is determined at collateral release.

wherein the program is configured to automatically communicate with the cosigner and incentivize the cosigner [guarantor] to encourage the borrower to pay.
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed, which is “automatically communicate with the cosigner and incentivize the cosigner.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). 
See at least ¶¶ [0113] & [0114], where the interest is paid out, which is an incentive to the guarantor (cosigner). ¶ [0121] (“incentives paid to guarantors”). “Such repayment of collateral may advantageously be implemented by the one or more lender systems 102 on an automatic or semi-automatic basis.” ¶ [0077].

Schmidt does not explicitly disclose assessing the requirement for a borrow to need a cosigner. Schmidt discloses automatically communicating with the cosigner and incentivizing the cosigner as explained above. Schmitt does not explicit disclose “communicating with the cosigner” for the intended purpose of “encourage[ing] the borrower to pay.” Should a reviewing court disagree “to encourage the borrower to pay” is not intended use as explained supra, Schnall discloses said limitation. Therefore, Schmidt does not disclose but Schnall discloses:



assessing the requirement for a borrow to need a cosigner; and
(See at least ¶ [0024], “Loan processing module 216 may include all of the necessary data processing tasks associated with loans and other debt instruments. These tasks include gathering information on loan recipients such as creditworthiness, determining maximum-qualified loan amounts based on creditworthiness, tracking payment of loans, and identifying loans made with a guarantee of payment by a guarantor. … Preferably, at least one table in loan database 220 will also indicate whether a loan has [to] be co-signed and guaranteed by a guarantor.”)

wherein the program is configured to automatically communicate with the cosigner and incentivize the cosigner to encourage the borrower to pay.
(See at least ¶ [0021], loan processing system 104 may send a notification to a guarantor of the loan warning the guarantor that payment on the loan has not been paid in a timely manner and/or has been forwarded to a collection agency for collection. This notification can be sent early enough in the process so that the guarantor can contact the loan recipient and encourage payment or make other arrangements to pay the loan.” “[A]n automated message center will verbally notify the guarantor (step 314).” ¶ [0032].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined assessing the requirement for a borrow to need a cosigner and the ability to automatically communicate with the cosigner and incentivize the cosigner to encourage the borrower to pay as explained in Schnall, to the known invention of Schmidt, with the motivation that the guarantor (cosigner) avoid being financial liability for the loan “if the loan recipient fails to pay installments on the loan or otherwise does not meet the terms of the loan.” Schnall, ¶ [0007].

Regarding Claim 9, Schmidt and Schnall disclose
The computer program product of claim 8 and program instructions as explained above.
Schmidt further discloses
wherein the program instructions to send the incentive gift comprise program instructions to transfer a predetermined amount of funds to a financial account [collateral and accrued interest at a predetermined rate] of the cosigner [guarantor].  
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt discloses said italicized limitation. 
See at least Fig. 6 and associated text ¶ [0115], where collateral that includes a predetermined amount of interest of 2.15% is automatically returned to the guarantor. ¶ [0077] (automatic repayment of collateral). In a situation where collateral is a guarantor’s deposits in a bank account registered on the lender’s system, the bank account can be locked to prevent guarantor access to the account/funds. ¶¶ [0123], [0106]. When collateral is released at collateral maturity, the guarantor is granted access to the locked account, which is transferring a predetermined amount of funds to a financial account of the cosigner. ¶ [0068] (debit/credit guarantor accounts).)
Regarding Claim 15, Schmidt discloses 
A computer system comprising: 
(Abstract)
one or more computer processors; one or more computer readable storage media; and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
(See at least ¶¶ [0004], [0122].)
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Schmidt and Schnall for the same rationale presented in Claim 8 supra.

Regarding Claim 16, Schmidt discloses 
The computer system of claim 15 as explained above.
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 9 and are therefore, rejected, mutatis mutandis, based on Schmidt for the same rationale presented in Claim 9 supra.

Claims 10, 12, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Schnall and further in view of Barbeau et al. (U.S. Pat. Pub. No. 2012/0296716) [“Barbeau”].


Regarding Claim 10, Schmidt and Schnall disclose
The computer program product of claim 8 as explained above.
Schmidt further discloses
further comprising: program instructions to determine a number of borrowers associated with the cosigner […] ; and in response to determining the cosigner is associated with the number of borrowers, […], program instructions to send a second incentive gift to the cosigner.
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt and Barbeau in combination discloses said italicized limitation. 
As explained in the rejection to a similar limitation in Claim 8, Schmidt discloses “determining a set of borrowers [that] have paid a corresponding set of loans in full.” Fig. 5, step 502, ¶ [0041]. As further explained in Claim 8, “paying the loan in full” is associated with a cosigner as to when their collateral is returned. ¶ [0041]. Because each guarantor (cosigner) may guarantee more than one loan, and more than one borrower is determined, ¶¶ [0006], [0035], [0037], Schmidt also discloses “determining a number of borrowers associated with the [single] cosigner” for the same reasoning. 
As explained in the rejection to a similar limitation in Claim 8, Schmidt discloses “in response to determining the cosigner is associated with the number of borrowers,” “sending a first incentive gift to the cosigner [guarantor]” is disclosed. Fig. 6 and associated text ¶¶ [0115], [0077], [0123], [0106], [0068]. Because each guarantor (cosigner) may guarantee more than one loan, and more than one borrower is determined, ¶¶ [0006], [0035], [0037], Schmidt reasonably contemplates sending a first incentive gift to a guarantor (cosigner) for a first loan and a second incentive gift to a guarantor (cosigner) for a second loan. Alternatively, mere duplication of parts (i.e., sending a second incentive gift to the cosigner) has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, no new or unexpected result is produced by sending the second incentive gift to the cosigner.

Schmidt discloses determining a number of borrowers associated with the cosigner before sending a first or second incentive gift to the cosigner as explained above but does not explicitly disclose determining the number of borrowers is greater than a threshold value before sending the second incentive gift to the cosigner (i.e., determining whether to award an incentive based on the threshold). Therefore, Schmidt does not disclose but Barbeau discloses

further comprising: program instructions to determine a number […] associated with the cosigner [purchaser] is greater than a threshold value; and in response to determining the cosigner [purchaser] is associated with the number […], wherein the number […] exceeds the threshold value, program instructions to send a second incentive gift to the cosigner [purchaser] .
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt and Barbeau in combination discloses said italicized limitation. 
Examiner interprets determining the number of borrowers is greater than a threshold value before sending the second incentive gift to the cosigner is "determining whether to award an incentive based on purchases above a threshold value.” See at least ¶ [0037], where a merchant awards a first financial incentive after 5 cups of coffee are purchased and a second financial incentive after 10 cups of coffee are purchased. As the financial incentive determined by the merchant is discretionary, it meets the definition of an incentive gift. “[I]nstructions that can be executed to cause the computer system 400 to perform any one or more of the methods or computer based functions disclosed herein. ¶ [0072].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined awarding incentives when purchases are greater than a threshold value as explained in Barbeau, to the known invention of Schmidt, with the motivation to incentivize new guarantors to participate or existing guarantors to participate more in guarantor mortgages. Barbeau, ¶ [0002]. Schmidt explains that without guarantor participation, “the one or more borrowers 106 would otherwise not be able to financially afford to purchase.”

Regarding Claim 12, Schmidt, Schnall, and Barbeau disclose 
The computer program product of claim 10 as explained above.
Schmidt further discloses
wherein the program instructions to send the second incentive gift comprise program instructions to transfer a predetermined amount of funds to a financial account of the cosigner.  
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt discloses said italicized limitation. 
See at least Fig. 6 and associated text ¶ [0115], where collateral that includes a predetermined amount of interest of 2.15% is automatically returned to the guarantor. ¶ [0077] (automatic repayment of collateral). In a situation where guarantor’s collateral is deposited in a bank account registered on the lender’s system, the bank account can be locked to prevent guarantor access to the account/funds. ¶¶ [0106]; Fig. 13. When collateral is released at collateral maturity, the guarantor is granted access to the locked account, which is transferring a predetermined amount of funds to a financial account of the cosigner (guarantor). ¶ [0068] (debit/credit guarantor accounts).)

Regarding Claim 13, Schmidt and Schnall disclose
The computer program product of claim 8 as explained above.
further comprising: program instructions to receive a request from a borrower among the set of borrowers for a loan; program instructions to determine a number of fully paid loans associated with the borrower and the cosigner is greater than a loan threshold value; and program instructions to transfer funds corresponding to the request to a financial account of the borrower without requiring the cosigner to sign for the loan.
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, the combination of Schmidt and Barbeau, disclose said italicized limitation as explained below.
Schmidt discloses
program instructions to receive a request from a borrower among the set of borrowers for a loan;
(See at least ¶ [0005], where “a request for a mortgage loan” from borrowers (plural) is received.)

program instructions to determine a number of fully paid loans associated with the borrower and the cosigner […]; and
(This limitation is not substantial different that a similar limitation rejected in Claim 8 and rejected similarly. “Determine which mortgage accounts satisfy conditions for collateral maturity.” Fig. 5, step 502. Conditions for collateral maturity may be tied to the duration of the mortgage. ¶ [0041]. Thus, a mortgage loan must be paid in full before the collateral payout condition to be met, which is “determining a number of fully paid loans associated with the borrower and the cosigner.”)

program instructions to transfer funds corresponding to the request to a financial account of the borrower without requiring the cosigner to sign for the loan.
(See at least ¶ [0076], “Using suitably-configured machine-executable instructions, the one or more lenders and/or any authorized agents can thereafter implement the loans by writing or otherwise providing to suitably-configured borrower accounts any signals required to advance the funds, and at desired times.” “The one or more guarantors 104, in this example, provide funds directly to one or more borrowers 106 to provide the down payment, as opposed to providing collateral to the one or more lenders.” ¶ [0119]. 
Alternatively, Schnall, ¶ [0024], cited supra. For Schnall, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.)

	Schmidt does not disclose but Barbeau discloses:

program instructions to determine a number […] associated with the [purchaser] is greater than a loan threshold value;
(See at least ¶ [0052] where the count is determined to be greater than a threshold value to receive a reward. ¶ [0049]. 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 10 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.

Regarding Claim 14, Schmidt, Schnall, and Barbeau disclose
The computer program product of claim 13 as explained above.
Schmidt further discloses
further comprising: in response to determining the borrower has paid the requested loan in full, program instructions to send a second incentive gift to the cosigner.  
(Examiner interprets the italicized portion of the limitation as intended/manner of use because it describes the a purpose or function of the thing being claimed. Accordingly, statements of intended use fail to limit the scope of the claim under BRI. MPEP § 2103(I)(C). However, should a reviewing court disagree, Schmidt disclose said italicized limitation explained below. 
As explained in the rejection to a similar limitation in Claim 8, Schmidt discloses “in response to determining the set of borrowers have paid the corresponding set of loans in full, sending a first incentive gift to a cosigner associated with the set of loans,” which is not substantially different that the limitation here. See at least Fig. 5, steps 504 & 506 and associated text ¶¶ [0113], [0114], [0055], [0100], [0006], [0035], [0037]. Because each guarantor (cosigner) may guarantee more than one loan, and more than one borrower is determined, ¶¶ [0006], [0035], [0037], Schmidt reasonably contemplates sending a first incentive gift to a guarantor (cosigner) for a first loan guaranteed and a second incentive gift to a guarantor (cosigner) for a second loan guaranteed. Alternatively, mere duplication of parts (i.e., sending a second incentive gift to the cosigner) has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, no new or unexpected result is produced.) 

Regarding Claim 17, Schmidt and Schnall disclose
The computer system of claim 15 as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 10 and are therefore, rejected, mutatis mutandis, based on Schmidt, Schnall, and Barbeau for the same rationale presented in Claim 10 supra.  

Regarding Claim 19, Schmidt, Schnall, and Barbeau disclose
The computer system of claim 17, program instructions, and sending the second incentive gift as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 9 and are therefore, rejected, mutatis mutandis, based on Schmidt and Schnall for the same rationale presented in Claim 9 supra.

Regarding Claim 20, Schmidt and Schnall disclose
The computer system of claim 15 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Schmidt, Schnall, and Barbeau for the same rationale presented in Claim 13 supra.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Schnall, and Barbeau and further in view of NPL: Bai, Bing, Jun Zhu, and Laurie Goodman. "A Closer Look at the Data on First-Time Homebuyers." Washington, DC: Urban Institute (2015) [“NPL Bai”]

Regarding Claim 11, Schmidt, Schnall, and Barbeau disclose
The computer program product of claim 10 and each borrower among the number of borrowers … with the cosigner and a lender as explained above.
(The distinguishing feature of Claim 11 is that borrowers are characterized as “first time,” which Examiner interprets as non-functional descriptive material. MPEP § 2111.05. Accordingly, the limitation “borrowers are first time borrowers” do not differentiate the claims from the prior art. Id. (citing In re Gulack, 703 F. 2d 1381,1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F. 3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994)). However, should a reviewing court disagree:

	Schmidt does not disclose but NPL Bai discloses:

wherein each borrower among the number of borrowers are first time borrowers with the cosigner [GSEs] and a lender [bank].  
(See at least p. 001, disclosing first-time homebuyers. p. 003 (“bank”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined first time borrowers as explained in NPL Bai, to the known invention of Schmidt, with the motivation that first-time homebuyers are the “lifeblood of our housing system” and “an important focus of housing policy.” Bai, p. 001.

Regarding Claim 18, Schmidt, Schnall, and Barbeau disclose
The computer system of claim 17 and each borrower among the number of borrowers … with the cosigner and a lender as explained above.
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on Schmidt, Schnall, Barbeau, and NPL Bai for the same rationale presented in Claim 11 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694